Citation Nr: 9927109	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  95-29 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) dependency 
and indemnity compensation benefits pursuant to 38 U.S.C.A. 
§§ 1151 and 1310 (West 1991).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant, J.H., G.J., and T.H.


ATTORNEY FOR THE BOARD              

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to June 
1954.  He died on October [redacted], 1993.  The VA Regional 
Office (RO) denied the benefits at issue in March 1995, and 
the appellant appealed.  She and three other persons presented 
testimony during a hearing which was held at the RO in 
November 1995.


FINDING OF FACT

The evidence shows that veteran's death in October 1993 was 
caused by complications of VA treatment during 
hospitalization in September 1993.


CONCLUSION OF LAW

The criteria for VA dependency and indemnity compensation 
benefits pursuant to 38 U.S.C.A. §§ 1151 and 1310 have been 
met.  38 U.S.C.A. §§ 1151, 1310.


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking entitlement to VA dependency and 
indemnity compensation benefits pursuant to 
38 U.S.C.A. §§ 1151 and 1310 based on the veteran's death 
during VA hospitalization from September to October 1993.  
She contends that the treatment the veteran received for his 
pancreas cancer during his terminal period of hospitalization 
was what caused his death.  She notes that the margins of the 
veteran's pancreas cancer tumor were free of cancer when it 
was excised, as were the four lymph nodes which were removed.  
She feels that his infection and infection-produced sepsis 
were caused by the treatment itself, and that he did not die 
from the cancer, because he was cured of it.

In the interest of clarity, the Board will describe the 
factual background of this case; review the relevant law, 
regulations and Court decisions; and then render an analysis 
of the claim.  

Factual background

Evidence of record indicates that the appellant's claim for 
the benefits at issue was received prior to October 1, 1997.

The veteran was hospitalized at a VA hospital on September 7, 
1993.  At that time, he indicated that he was in his usual 
state of health until about a month prior to admission, when 
he had VA surgery for a ventral hernia repair which was then 
in later August 1993 redone due to dehiscence of the repair 
wound.  He reported a generalized sense of weakness and 
progressive itching since the surgery.  One week prior to the 
present admission, he noticed that his stools were lighter in 
color than normally.  He had a decreased appetite as well.  
One day prior to admission, he noticed a yellowish 
discoloration to his eyes.  He reported a 17-pound weight 
loss since his hernia surgery and episodic heartburn for a 
month which he was treating with ice cream.  He was also 
having diarrhea with three loose white stools per day, and 
dark yellow urine for a week.  

Initial physical examination revealed hepatomegaly and 
jaundice.  The assessment was obstructive jaundice.  Two days 
later, abdominal ultrasound confirmed an obstruction at the 
level of the distal common bile duct.  A September 13, 1993 
VA medical record notes that a CT scan which had been ordered 
after the abdominal ultrasound results were obtained showed a 
mildly enlarged upper pancreatic head and a markedly dilated 
gallbladder.  A September 14, 1993 VA medical record 
indicates that endoscopy led to the assessment of a 
pancreatic mass which was possibly cancerous and which was 
causing obstructive jaundice.

The hospital discharge summary reports that the September 14, 
1993 endoscopy obtained pancreatic brush washings which were 
negative, cytologically, for malignancy, but which did 
demonstrate acute inflammation.  On September 20, 1993, the 
veteran underwent an exploratory laparotomy followed by an 
uncomplicated Whipple's procedure for total biliary 
obstruction with a mass in the head of the pancreas.  
Pathological specimens revealed a pancreatic ductal carcinoma 
with focal anaplastic features.  Four lymph nodes were noted 
to be free of tumor, as were the surgical margins.

A September 23, 1993 VA medical record indicates that there 
had been 2+ centiliters of greenish fluid drainage in the 
past 48 hours.  A September 24, 1993 VA medical record 
reveals that the veteran had some greenish fluid draining 
from his pancreatic drain.  Another drain contained a good 
amount of orange-yellow fluid.  On September 26, 1993, there 
was some greenish output from the veteran's nasogastric tube, 
and light greenish discharge from his midline incision.

The hospital discharge summary indicates that on the 
veteran's ninth post-operative day (September 29, 1993), he 
experienced total wound dehiscence and was taken back to the 
operating room for wound closure.  

An October [redacted], 1993 VA medical record indicates that 
at that time, the veteran was in worsening acute renal failure, 
that his pupils were non-reactive, and that the etiology was 
likely from sepsis from an intra-abdominal abscess.

The hospital discharge summary notes that the veteran had had 
a long complicated course in that he developed sepsis, 
progressed to anuria, became unresponsive, developed cardiac 
arrest, was unable to be resuscitated, and expired on October 
[redacted], 1993. 

A VA death note dated October [redacted], 1993 indicates that 
the events preceding the veteran's death were a pancreatic tumor, 
followed by a Whipple's procedure, followed by wound 
dehiscence, and that the cause of the veteran's death was 
multiple organ failure.  

The veteran's death certificate indicates that the immediate 
cause of his death was cardiopulmonary arrest due to or as a 
likely consequence of pancreatic cancer, the underlying cause 
of his death, and that there were no other significant 
conditions contributing to death but not resulting in the 
underlying cause.  An autopsy was not performed.  

During the hearing which was conducted at the RO in November 
1995, lay testimony was provided, to the effect that the 
treatment the veteran received from VA shortly before or 
during his terminal period of hospitalization caused or 
contributed substantially and materially to cause his death.  
Various causation theories and factual assertions were set 
out.

Two VA physicians reviewed the veteran's claims folder in 
July 1998 and provided a report of their review.  The report 
of their review states that, as described in the October 1993 
VA hospital discharge summary, the veteran had undergone an 
uncomplicated Whipple's procedure, but that there had been 
severe postoperative complications, including dehiscence of 
the wound and sepsis which eventually caused cardiopulmonary 
arrest and resulted in the veteran's death.  The physicians 
opined that there had been no neglect from medical personnel 
or physicians in reference to the timely diagnosis and 
surgical treatment of the veteran's pancreatic cancer.  They 
noted that it had been suspected as soon as the veteran 
presented with painless jaundice, and that work-up followed.  
They further noted that the only treatment available in cases 
of pancreatic cancer such as the veteran's was palliative 
treatment.  

A July 1998 letter from a VA chief of infectious diseases 
indicates that the veteran had come to VA with classical 
signs and symptoms of pancreatic cancer in September 1993.  
The physician indicated that his extensive experience at the 
VA Medical Center where he had worked since 1971 confirmed 
what had been reported in medical literature, namely, that 
about one third of patients with pancreatic cancer do not 
survive the initial hospitalization, and that nearly all are 
dead within three to six months.  The physician further 
stated, after reviewing the veteran's claims folder, that the 
veteran had received a careful work-up and was judged to be a 
candidate for a Whipple's procedure, an extensive surgical 
procedure which involves removal of the pancreas and which 
may offer a chance of cure in a small percentage of patients.  
A substantial morbidity and mortality from the procedure 
itself, however, had to be added to that of the underlying 
disease.  The physician further stated that the veteran 
developed complications and died soon after the operation.  
His medications had been adjusted in accordance with his 
renal insufficiency and in accordance with his allergic 
history.  No treatment or medication appeared to have been in 
any way inappropriate.

The physician noted that the veteran died a few days after 
the operation, and that pathological analysis of specimens 
obtained when the pancreas was operated upon revealed 
pancreatic cancer and an absence of cancer in the lymph 
nodes, indicating that the surgery was indicated in the case 
and might have had a chance of being successful.


The physician's ultimate remarks were:

In summary, the patient had a disease that is 
associated with high and immediate mortality.  A 
heroic surgical attempt to save him, also 
associated with substantial mortality, was 
unsuccessful, and he died.  The evidence from the 
medical record is that he received excellent 
medical and surgical care at each step along the 
way.  Death was due to the disease, itself, not 
the care or lack of care that he received.  

Applicable Law and Regulations

Well Grounded Claims

The threshold question which must be resolved with regard to 
a claim is whether the claimant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of pertinent causation is not sufficient; the 
claimant must submit evidence in support of a claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet this 
statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

The Court has recently held that the requirements for a well-
grounded claim under 38 U.S.C.A. § 1151 parallel those 
generally set forth for establishing service connection 
claims , as follows: (1) medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation of 
an injury as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation under chapter 31 of title 38, United States 
Code; (2)  medical evidence of a current disability ; and (3) 
medical evidence of a nexus between that asserted injury or 
disease and the current disability.  Jones v. West, No. 98-
664 (U.S. Vet. App. July 7, 1999).  

38 U.S.C.A. § 1151

In pertinent part, 38 U.S.C.A. § 1151 provides that when 
there is no willful misconduct by a veteran, additional 
disability resulting from VA hospitalization, medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service-connected.  See also 38 
C.F.R. § 3.358 (1995).

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA treatment and additional disability, 
and that there need be no identification of "fault" on the 
part of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. § 3.358(c)(3) (1991), was 
not consistent with the plain language of 38 U.S.C.A. § 1151 
with respect the regulation's inclusion of a fault or 
accident requirement.

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  38 
C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under 38 C.F.R. § 3.358(c)(3) as amended in 1995, 
compensation is precluded where disability (1) is not 
causally related to VA hospitalization or medical or surgical 
treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service-connected.

In Jones v. West, No. 98-664 (U.S. Vet. App. July 7, 1999), 
the Court noted that amendments to 38 U.S.C.A. § 1151 which 
were promulgated in 1996 were expressly made applicable by 
Congress only to claims filed on or after October 1, 1997.  
Because the appellant's claim for benefits was received 
before October [redacted], 1997, the 1996 amendments are not 
applicable and are not mentioned or applied herein.  

Dependency and indemnity compensation law

VA compensation dependency and indemnity compensation 
benefits may be granted when a veteran dies from a 
compensable disability.  38 U.S.C.A. § 1310(a).  Compensation 
pursuant to 38 U.S.C.A. § 1151 shall be awarded in the same 
manner as if a qualifying death were service-connected.  
38 U.S.C.A. § 1151.

Analysis

Karnas considerations

As discussed above where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the claimant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In this case, the Board has determined that the provisions of 
38 U.S.C.A. § 1151 in effect prior to October 1, 1997 
are more favorable to the claim, inasmuch as negligence need not 
be established in order for the claimant to prevail.  
Moreover, inasmuch as the original claim brought under the 
provisions of 38 U.S.C.A. § 1151 was filed before October 1, 
1997 , the provisions of 38 U.S.C.A. § 1151 in effect from 
October 1, 1997 forward are inapplicable to the claim.

Well groundedness

The first and second prongs of the Jones well groundedness 
test described above are obviously met, as there is (1) 
evidence of an intra-abdominal abscess due to infection 
acquired as a complication of VA hospital treatment in 
September 1993, and of its leading to sepsis and multiple 
organ failure, and (2) evidence of the fact that the veteran 
is currently deceased.  The third prong of the Jones well 
groundedness test is also met, as there is evidence that the 
veteran died from complications caused by VA treatment, 
rather than from pancreatic cancer itself.

Since the claim is well grounded, the Board must determine 
whether VA has complied with its duty to assist the 
appellant.  The Board concludes that it has.  All evidence 
necessary for a fair and impartial adjudication of the claim 
is of record.  Accordingly, the claim may be considered on 
its merits.  

The merits of the claim

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail." To deny a claim 
on its merits, the evidence must preponderate against the 
claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In this case, the only question over which there is any real 
controversy is whether the VA treatment itself, rather than 
the veteran's pancreatic cancer, caused his death.  

There is medical evidence both for and against the matter of 
whether VA treatment in September 1993 caused the veteran's 
death, with support on both sides of the issue being 
contained in various pieces of medical evidence.

The Board concludes that the evidence which indicates that an 
infection became evident after the veteran's September 20, 
1993 surgery, and that the veteran probably had a resulting 
intraabdominal abscess, and that this infectious process went 
on to cause sepsis, multiple organ failure, and ultimately, 
his death, outweighs that which indicates that his pancreatic 
cancer caused his death.  

The veteran's pancreatic cancer, according to the medical 
evidence, was wholly confined to his pancreas.  When it was 
removed, it had not spread to his lymph nodes, and its 
margins were free of malignant cells, according to the 
pathological analysis.  Since the medical evidence indicates 
that the cancer was removed, the evidence which indicates 
that the cancer caused his death is less than persuasive.  

The evidence best indicates that an infection occurred during 
the course of VA treatment in September 1993.  No infection 
was found at the time of the exploratory laparotomy which was 
performed on September 20, 1993, and none was pathologically 
diagnosed from the specimens removed during the September 20, 
1993 surgery.  The veteran started to have greenish drainage 
shortly after the September 20, 1993 surgery to remove his 
pancreas cancer.  Later records indicate that an infected 
intraabdominal abscess was probably causing his sepsis.   The 
reports of the VA physicians who reviewed the veteran's 
hospital discharge summary in July 1997 acknowledged that the 
sepsis had been a severe postoperative complication, after 
the September 20, 1993 surgery, providing competent medical 
evidence of a causal nexus between either the VA surgical 
treatment on September 20, 1993, or the treatment which 
followed it, and the veteran's death.  

The Board observes that the VA physicians in essence brought 
up two points.  First, there was no negligence or 
inappropriate treatment on the part of VA medical personnel 
in this case.  The Board has no reason to doubt this, but as 
discussed in detail above, under the pre-October 1977 state 
of the law applied here, negligence or "fault" on the part 
of VA is not a requirement for the award of benefits under 
38 U.S.C.A. § 1151.  Rather, if an injury and additional 
disability (in this case, death) occurred as a result of VA 
medical treatment, and was not a necessary or close to 
certain result of such treatment, compensation will be 
awarded.

In this case, there is no evidence which indicates that 
infection or sepsis is a necessary or close to certain result 
of the operation in question.  Although the operation was 
risky, it does not appear to be the case that the 
acknowledged risks included massive infection and death 
resulting therefrom.

Second, it appears that the VA medical opinions have as their 
underpinning, at least in part, the concept that the veteran 
would have died in any event from pancreatic cancer.  Even if 
that was true, under the law as stated above it is not 
material to the outcome of this case.  Rather, if additional 
disability in the form of death caused by sepsis occurred, 
benefits under § 1151 may be granted.  Moreover, there is 
evidence of record that the veteran would not have died from 
pancreatic cancer because all of the cancer was apparently 
excised during the September 20,1993 operation.  Indeed, the 
VA chief of infectious diseases indicated that the surgery 
might have had a chance of being successful.  

In short, because the evidence does not show that the 
infection was a necessary consequence of VA treatment for 
pancreatic cancer, and because the infection had its onset 
during the course of VA treatment and caused the veteran's 
death, dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. §§ 1151 and 1310 are warranted.  In 
light of the above stated reasons and bases, the appellant's 
claim is granted.  

ORDER

Entitlement to VA dependency and indemnity compensation 
benefits pursuant to 38 U.S.C.A. §§ 1151 and 1310 is granted.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  See, in general, Caluza v. Brown, 7 Vet. App. 498 (1995).
  In cases such as this, the "current disability" is death.  See Ramey v. Brown, 9 Vet. App. 40, 46 (1996), aff'd 
120 F.3d 1239 (Fed. Cir. 1997).
  (In Stoner v. Brown, 5 Vet. App. 488 (1993), citing Webster's Medical Desk Dictionary 648 (1986), the 
Court indicated that sepsis is "a toxic condition resulting from the spread of bacteria or their products from a 
focus of infection."  An abscess is a localized collection of pus in a cavity formed by disintegration of tissues.  
Dorland's Illustrated Medical Dictionary (26th ed., 1985), 5.

